Citation Nr: 0735736	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder and major depressive disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1996 to December 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Board remanded the case to the RO for 
further development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDING OF FACT

Since the effective date of the grant of service connection, 
post-traumatic stress disorder and major depressive disorder 
do not produce occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, under the General Rating Formula 
for Mental Disorders and the symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-IV do 
not approximate or equate to the next higher rating under the 
General Rating Formula for Mental Disorders.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 50 
percent rating for post-traumatic stress disorder and major 
depressive disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §  4.130, Diagnostic Codes 9411, 9434 
(2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2003, in February 2006, and in May 
2007.  The veteran was notified of the evidence needed to 
substantiate the claim for increase, namely, that the 
disability has gotten worse.  The veteran was notified that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
authorizes VA to obtain private medical records on his 
behalf.  The veteran was asked to submit any evidence that 
would include that in his possession.  The notice included 
the degree of disability assignable and the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the veteran was provided 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in August 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA records and 
afforded the veteran VA examinations.  As there are no 
additional records to obtain, the Board concludes that no 
further assistance to the appellant is required to comply 
with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

VA records disclose that in May 2003 the veteran was 
prescribed medication for depression and anxiety. 



On initial VA psychiatric examination in July 2003, the 
veteran complained of sleep disturbance, irritability, 
problems controlling anger, and depression.  He indicated 
that he had a difficult marriage and that he was unemployed 
and had quit his job because he felt that he was being 
overworked. 

The examiner described the veteran as well-groomed.  The 
veteran's speech was normal.  His mood was depressed.  He was 
oriented.  His thought process was coherent and logical.  He 
denied suicidal ideation.  His insight was limited. 
Intellectual functioning was average.  The symptoms 
associated with post-traumatic stress disorder included 
avoidance, irritability, anger, startle response, and 
hypervigilance.  The diagnosis was mild post-traumatic stress 
disorder, and the Global Assessment of Functioning (GAF) 
score was 60.  

The symptoms associated with major depressive disorder 
included episodes of depression, sadness, hopelessness, 
suicidal ideation, and decreased concentration, energy, 
interest, and sleep.  The diagnosis was mild major depressive 
disorder, and the GAF score was 55.

The examiner commented that the veteran had significant 
difficulty establishing and maintaining effective work and 
social relationships with a history of conflict at work and 
in interpersonal relationships.  Also, the examiner stated 
that the veteran did not have difficulty understanding simple 
or complex commands and the veteran was not a danger to 
himself or others. 

VA records from September 2003 to December 2005 disclose that 
in November 2003 the veteran stated that he had quit his job 
as a school bus driver because of the stress.  In December 
2003, the veteran's symptoms associated with post-traumatic 
stress disorder included nightmares, flashbacks, and 
irritability.  The veteran complained that he was unable to 
do things as before and he was uncomfortable around people.  
The veteran was described as coherent and oriented.  Memory 
was intact and affect was appropriate.  Insight and judgment 
were adequate.  He did not have suicidal ideation.  Similar 
complaints and findings were documented in September 2003.  

In 2004 and 2005, the veteran was followed in psychotherapy.  
In January 2005, it was noted that the veteran was working. 
When reported the GAF scores were in the range of 40 to 60. 

On VA psychiatric examination in January 2006, the examiner 
noted that the veteran was working at a job he had held for 
the last 12 months, that he had acquaintances at work and 
that he felt comfortable at work.  Also, it was noted that 
the veteran's marriage of six years was stable after he had 
had some earlier difficulties and that they had a 16 month-
old son. 

On mental status examination, the veteran was neatly groomed. 
He was oriented and pleasant, but somewhat anxious.  Speech 
was normal and he was logical, coherent, articulate, and 
relevant with an appropriate affect.  He denied current 
suicidal or homicidal ideation.  He did admit to symptoms of 
depression.  Memory was intact and insight, abstracting 
ability, judgment, and reality testing were normal.  Hygiene 
was adequate and there were no inappropriate ritualistic or 
obsessive gestures.  

The examiner commented that post-traumatic stress disorder 
and major depressive were essentially in remission.  Also, 
the examiner stated that that the veteran was able to 
establish and maintain effective work relationships, but the 
veteran stated that he continued to have some difficulty in 
social relationships.  The examiner also stated that the 
veteran was able to understand simple and complex commands 
and the veteran was not a danger to himself or others.  The 
GAF score was 75 for post-traumatic stress disorder and 75 
for major depressive disorder. 

VA records from January to September 2006 disclose that in 
August 2006 it was noted that the veteran had changed jobs 
and did not like his current job as a maintenance man.  The 
GAF score was 65.  Two weeks later, the veteran complained f 
panic attacks, irritability, and depression.  The veteran 
expressed dissatisfaction with his current job.  The GAF 
score was 48. 



On VA examination in June 2007, the veteran complained that 
he felt depressed on one day out of seven, that he felt 
stressed every two or three days, and the he was   frequently 
angry and irritable.  It was noted that the veteran had been 
unemployed for a month, but he was actively looking for a 
job.  It was also noted that the veteran's relationship with 
his wife was good most of the time and good with his 
children.  

On mental status examination, the veteran was appropriately 
dressed.  His mood was euthymic.  His affect was appropriate. 
His thought process was logical.  There was no current 
suicidal or homicidal ideation.  He was oriented.  Long and 
short term memory was good.  No impaired impulse control was 
noted and there were no panic attacks.  There were no 
obsessive or ritualistic behaviors.  It was reported that the 
veteran seemed to be functioning well. The overall GAF score 
was 70.  The examiner commented that the veteran's symptoms 
were not worse. 

Law and Regulations

A disability rating is based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Post-traumatic stress disorder and major depressive disorder 
are rated under same criteria under the General Rating 
Formula for Mental Disorders.

The criteria for the next higher rating, 70 percent rating, 
are: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The Global Assessment of Function (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness. GAF scores 
ranging from 31 to 40 reflect major impairment in several 
areas, such as work, family relationships, judgment, 
thinking, and mood (e.g., avoids friends, neglects family, 
and is unable to work).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning.  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective. Fenderson 
v. West, 12 Vet. App. 119 (1999).

Analysis

On the basis of VA examinations in 2003, 2006, and 2007 and 
VA records, covering the period from 2003 to 2006, the 
criteria for the next higher rating have not been met at any 
time during the appeal period as there is no evidence of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  

While there is evidence of some difficulty in the work 
setting as the veteran frequently changes jobs, the 
occupational impairment is not shown to be due to obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene. 

Also although there is some evidence of the inability to 
establish and maintain effective social relationships, the 
veteran is married and he and his wife have two children, and 
the veteran has characterized his marital relationship as 
good most of the time and his relationship with his children 
as good, which does not demonstrate an inability to establish 
and maintain effective relationships. 

As for the symptoms of post-traumatic stress disorder 
associated with the diagnosis in DSM-IV, but not listed in 
Diagnostic Code 9411, the severity of the symptoms did not 
more nearly approximate or equate to the level of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood required for a 70 percent rating.

Although the GAF scores ranged from 40 to 75, a GAF score is 
but one factor to be considered and the number of the GAF 
score is not dispositive of the rating assigned.  A GAF score 
of 40, for instance, suggests that the veteran is unable to 
work, which is not shown in the record.  Also a GAF score in 
the range of 41 to 50 suggests that the veteran is unable to 
keep a job.  Although the veteran has had several jobs during 
the appeal period, any current occupational impairment is not 
shown to be due to obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene, which are the criteria for a 70 percent rating.  GAF 
scores in the range of 51 to 75 suggest at most moderate 
symptoms, such as a flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co- workers), which are encompassed in the current 
rating of 50 percent, that is, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships). 

After a review of all the evidence, the Board concludes that 
from the effective date of service connection the findings do 
not establish that the veteran met the criteria a 70 percent 
rating at any time during the appeal period.  Accordingly, a 
staged rating based on facts found is not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder and major depressive disorder is denied.  


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


